ALLOWABILITY NOTICE
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MIZUKAWA ET AL (US 2006/0197454 A1) discloses a heating device with a lamp arrangement for uniform heating.
SUZUKI ET AL (US 2008/0219650 A1) discloses a heating device with lamps arranged in groups.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/17/2020 has been entered.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for a telephone interview on 12/28/2020 for this examiner's amendment was given by Attorney M. Moskowitz, for the claims filed on 09/17/2020.

In claim 1:
At line 21: after “uniform temperature distribution”, insert - - in said substrate- -.

In claim 5:
At line 3: after “flowing through”, insert - - each of- -.

In claims 6 – 10:
Cancel claims 6 – 10.

Claim 1 is as follows, with examiner’s amendment.
Claim 1:
A heat treatment method for irradiating a substrate with flash light from an array of a plurality of flash lamps arranged in a plane to heat said substrate, said method comprising:
	(a) irradiating said substrate with light from a halogen lamp to perform preheating; and
	(b) irradiating said substrate with flash light from said plurality of flash lamps,
	wherein in said step (b), a time for flash light irradiation in a second zone of said array of

	wherein a discharge voltage of a flash lamp belonging to said second zone is higher than a discharge voltage of a flash lamp belonging to said first zone, and wherein an intensity of flash light from said second zone is higher than an intensity of flash light from said first zone,
	wherein the flash light irradiation in said first zone and the flash light irradiation in said second zone are started simultaneously, and wherein the flash light irradiation in said second zone is completed later than the flash light irradiation in said first zone,
	wherein uneven temperature distribution in the surface, in which a temperature of the peripheral portion of said substrate is lower than that of the central portion thereof occurs in said step (a).
	and in said step (b) a maximum surface temperature in said central portion and a maximum surface temperature in said peripheral portion are made to be equal to eliminate said uneven temperature distribution and thereby achieve uniform temperature distribution in said substrate.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Allowance of claims 1, and 5 is indicated, because the prior art of record does not anticipate or render fairly obvious, the combination of elements of the claimed invention, considered as a whole, such as: “wherein a discharge voltage of a flash lamp belonging to said second zone is higher than a discharge voltage of a flash lamp belonging to said first zone, and wherein an intensity of flash light from said second zone is higher than an intensity of flash light from said first zone, wherein the flash light irradiation in said first zone and the flash light irradiation in said second zone are started simultaneously, and wherein the flash light irradiation in said second zone is completed later than the flash light irradiation in said first zone”,  as recited in claim 1, with examiner’s amendment; with recited method steps involving the arrangement and relationship of flash light irradiation start timing, irradiation time duration, discharge voltage, and intensity of flash light, between flash lamps in a first zone and in a second zone.
The primary prior art reference does not disclose the claimed combination of structures/features and method steps pertaining to preheating a substrate, then subsequently performing irradiation in two zones, according to the recited steps in the claim. Before the effective filing date, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior art to modify the primary prior art reference with the limitations recited as claimed above, in the field of endeavor of a method of heat treatment of a substrate; thus the claimed invention is non-obvious over the prior art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Mon-Fri 10:30AM-20:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
12/28/2020
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761